DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Lee et al. (US 8,206,593 B2), Eshima et al. (US 2016/0263545 A1) and McDevitt et al. (US 8,377,398 B2).
Regarding claim 1, Lee et al. discloses microfluidic devices (see Abstract; figures 1-20 and column 7, line 31 through column 58, line 25); a chemical reaction circuit (see column 7, lines 33-55); actuation with examples such as pumps or syringe (see column 11, lines 29-38); a specific embodiment of a chemical reaction circuit, designed for the preparation of the radiolabeled molecular imaging agent, [18F]fluordeoxyglucose([18F]FDG); reactor loop, pumps, flow channels, distribution manifold, and valves (see column 14, line 37 through column 16, line 30 and figures 1-4, 6-8, 11-12, 14 and 17-18); mixing may occur in the reactor loop (see column 24, line 19-50); a dead-end serpentine channel may serve as a mixer (see column 38, lines 5-21) and other mixing methods (see column 37, line 38 through column 44, line 22); the reaction product travels through flow channel (109) to a reservoir or other component of the system (see figure 1column 15, line 53 through column 16, line 25), and other advantages can include the ability to use a modular cartridge design in which a pre-packed ion exchange cartridge is placed on the carrier module (see column 32, lines 30-52) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: a mounting card, a microfluidic circuit, at least partly integrated into the mounting card, comprising: at least one connector for supply by a vial, since the configured to connect a vial to the microfluidic circuit, at least one isotope port configured for introducing a radioisotope into the microfluidic circuit, at least one reaction chamber, connected to the at least one connector for supply by a vial, at least one mixing chamber, positioned upstream of the at least one reaction chamber and connected to the at least one reaction chamber upstream, and at least one formulation chamber (reservoir or other component).
Eshima et al. discloses systems, methods, and devices for generating radionuclides for use in production of radiopharmaceuticals (see Abstract; figures 1-53 and paragraphs 0009-0282); a plurality of modular cassette synthesis units (see paragraph 0051); the system (3000) includes a fluidic cassette (3010), which may be a reaction module, that includes a plurality of etched, molded, machined, or otherwise formed passageways (3020), formed inside the cassette (3010) (see paragraph 0164); mixing chambers (3310, 350, 190), chamber (3310) may be a reaction chamber (see figure 33 and paragraph 0174); and a final product vial (4804), the final product vial (4804) may be any suitable vessel for receiving a quantity of the radiopharmaceutical product, including a sterility vial, final product vial, or a quality control syringe, for example (see figure 48 and paragraph 0240) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: a mounting card, a microfluidic circuit, at least partly integrated into the mounting card, comprising: at least one connector for supply by a vial, configured to connect a vial to the microfluidic circuit, at least one isotope port, configured for introducing a radioisotope into the microfluidic circuit, at least one reaction chamber, connected to the at least one connector for supply by a vial, at least one mixing chamber, positioned upstream of the at least one reaction chamber and connected to the at least one reaction chamber upstream, and at least one formulation chamber (final product vial, 4804).


and/or the detection region (see column 27, lines 7-14) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: at least one formulation chamber, and at least one connector for connecting a syringe, positioned downstream of the at least one formulation chamber and connected to the at least one formulation chamber by at least one capillary.
	The prior art references fail to disclose a microfluidic cassette for synthesizing a radioactive tracer comprising: at least one formulation chamber, connected to the at least one isotope port and to the at least one connector for supply by a vial and positioned downstream of the at least one reaction chamber.
Claim 2-8 and 11-20 depend on claim 1.
	Claim 9 cites a method for synthesizing a radioactive trace in a cassette according to claim 1.
Claim 10 depends on claim 9.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element FC in figure 3.19 and elements FC and SP in figure 3.20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification.  
This application is a national stage application of International Application No. PCT/FR2018/052540, now WO 2019/077238, filed on October 12, 2018, which claims priority to French Patent Application No. FR1759802, filed on October 18, 2017.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774